     Case 3:19-cv-02668-B Document 21 Filed 04/18/20                   Page 1 of 24 PageID 383



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

CHRISTINA M. KELLY,                                 §
                                                    §
       Plaintiff,                                   §
                                                    §
v.                                                  §      CIVIL ACTION NO. 3:19-CV-2668-B
                                                    §
QUICKEN LOANS INC.,                                 §
                                                    §
       Defendant.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Quicken Loans Inc.’s Partial Motion to Dismiss Plaintiff’s First

Amended Complaint (Doc. 17). Defendant moves to dismiss most of Plaintiff Christina M. Kelly’s

claims based upon its argument that Defendant was not engaging in debt collection as alleged by

Plaintiff. Because the Court rejects this argument, the Court DENIES Defendant’s motion (Doc. 17)

insofar as it seeks dismissal of Plaintiff’s claims on this basis. But the Court GRANTS Defendant’s

motion (Doc. 17) to the extent it seeks dismissal of Plaintiff’s claim under Texas Finance Code

§ 392.304(a)(8) based on her insufficient allegations, and the Court DISMISSES this claim

WITHOUT PREJUDICE.

                                                    I.

                                          BACKGROUND1

         This dispute arises from communications between a creditor and debtor amidst bankruptcy

proceedings. On February 14, 2008, Plaintiff Christina M. Kelly executed a note secured by a first



         1
           The Court draws the facts from Plaintiff’s first amended complaint (Doc. 15). Any contested fact
is identified as the contention of a particular party.
                                                   -1-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                    Page 2 of 24 PageID 384



lien on her homestead (“Property”) with Charles Schwab Bank. See Doc. 15, First Am. Compl.

(FAC), ¶ 12. The same day, she also received a home equity loan secured by a second lien on the

Property. Id. Though Schwab Bank was the creditor on these two accounts, Defendant Quicken

Loans Inc. serviced the accounts. Id. ¶¶ 1, 12.

       On February 12, 2018, Plaintiff filed for Chapter 7 bankruptcy in the Northern District of

Texas. Id. ¶ 11. In her bankruptcy petition, Plaintiff listed both accounts serviced by Defendant as

secured claims. Id. ¶ 12. The account for the note, she stated, had a balance of $269,000, while the

account for the home equity loan had a balance of $80,000. Id. Along with her petition, Plaintiff filed

a statement of intention, indicating that “she was surrendering the Property securing the debt on the

[accounts at issue.]” Id. ¶ 15. Plaintiff had already permanently vacated the property in 2015. Id.

       On February 15, 2018, Defendant, as a creditor on the accounts, received notice of Plaintiff’s

bankruptcy case; the automatic stay imposed by the bankruptcy proceedings; and the fact that

Plaintiff was seeking a discharge of the debt on the accounts. Id. ¶ 17. Further, on April 12, 2018,

following an unopposed motion by Defendant, the bankruptcy court lifted the automatic stay as to

the home equity loan account, thereby “allow[ing] [Defendant] to take possession of the Property

and proceed with foreclosure proceedings against it[.]” Id. ¶¶ 21–22. Finally, on May 23, 2018, the

bankruptcy court entered a discharge order, absolving Plaintiff from any liability on Defendant’s

secured claims and prohibiting personal collection on those claims. Id. ¶¶ 23–24. Defendant was sent

a notice of the discharge order on May 24, 2018. Id. ¶ 25.

       Despite the automatic stay and the discharge order, Plaintiff contends that, through various

communications, Defendant repeatedly attempted to collect on her debt. Id. ¶ 31. Additionally,



                                                  -2-
   Case 3:19-cv-02668-B Document 21 Filed 04/18/20                      Page 3 of 24 PageID 385



Plaintiff asserts that Defendant “impermissibly obtained and used Plaintiff’s consumer reports” from

credit reporting agencies. Id. ¶ 66.

        1.      Communications by Defendant2

        During the bankruptcy proceedings, Plaintiff alleges, Defendant sent Plaintiff a number of

billing statements (“Billing Statements”), which contained “detachable payment coupons,”

demanded an amount of payment, and set a payment due date. Id. ¶ 33. Further, Plaintiff also states

that Defendant sent “solicitations for loss mitigation” on the accounts (“Loss Mitigation Letters”),

which offered “options to avoid foreclosure” and “included lengthy application forms for these

options . . . .” Id. ¶ 34. Additionally, Plaintiff alleges that on April 25, 2018, Defendant’s attorneys,

Gilbert Garcia Group, P.A., mailed Plaintiff “a debt validation letter” that provided Plaintiff with

thirty days to dispute the validity of her debt (“Gilbert Letter”). Id. ¶ 37. Finally, Plaintiff indicates

that on May 17, 2018, Defendant’s agent, Security First Insurance, sent Plaintiff a letter prompting

renewal of her insurance policy on the Property (“Policy Renewal Letter”). Id. ¶ 39.

        After the bankruptcy court entered its discharge order, Plaintiff alleges, Defendant sent

additional communications attempting to collect on Plaintiff’s debt. Id. ¶ 42. First, Plaintiff describes

three Billing Statements sent by Defendant after the discharge. Id. ¶¶ 43–47. Next, Plaintiff alleges

that Defendant sent her more Loss Mitigation Letters “to coerce her to send Defendant her

confidential information and pay the discharged debt.” Id. ¶ 54; see also id. ¶¶ 49–56. Moreover,

through Security First Insurance, Plaintiff explains, Defendant sent Plaintiff three different letters

(“Hazard Insurance Letters”) pertaining to insurance coverage on the Property subject to the



        2
         Though the Court summarizes Plaintiff’s allegations here, the Court will discuss the communications
pertinent to the Court’s holdings in greater detail in Section III of this Order.
                                                    -3-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                     Page 4 of 24 PageID 386



discharged debt. Id. ¶¶ 57–62. Lastly, Plaintiff alleges that Defendant sent Plaintiff two post-

discharge emails. Id. ¶¶ 63–65.

        2.      Defendant’s use of consumer reports

        Plaintiff further alleges that despite the discharge order, Defendant “impermissibly obtained

and used Plaintiff’s consumer reports[.]” Id. ¶ 66. Specifically, Plaintiff states that on four different

occasions, “Defendant . . . accessed Plaintiff’s confidential credit file” from a credit reporting agency

and used this “consumer report without a legally permissible purpose.” Id. ¶¶ 7, 67–70. To gain access

to the reports, Plaintiff alleges, Defendant “furnished false information” to the credit reporting

agency. Id. ¶ 73.

        As a result of both the alleged debt-collection attempts and the use of Plaintiff’s consumer

reports, Plaintiff brought suit against Defendant. See Doc. 1, Compl. In her first amended complaint,

Plaintiff brings claims for: (1) violations of the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681,

et seq.; (2) violations of provisions of the Texas Debt Collection Act (TDCA); (3) invasion of privacy

under Texas law; and (4) violations of the automatic stay imposed in her bankruptcy case under 11

U.S.C. § 362. Doc. 15, FAC, ¶¶ 74–113.

        On February 6, 2020, Defendant moved to partially dismiss several of these claims, as

explained in greater detail below. See generally Doc. 17, Def.’s Mot. The Court has received all

briefing on Defendant’s motion; thus, it is now ripe for review.




                                                  -4-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                      Page 5 of 24 PageID 387



                                                   II.

                                        LEGAL STANDARD

        Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 12(b)(6) authorizes a court to dismiss a plaintiff’s complaint for “failure to state a claim

upon which relief can be granted.” Id. 12(b)(6). In considering a Rule 12(b)(6) motion to dismiss,

“[t]he court accepts all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). “The court’s review

[under 12(b)(6)] is limited to the complaint, any documents attached to the complaint, and any

documents attached to the motion to dismiss that are central to the claim and referenced by the

complaint.” Ironshore Europe DAC v. Schiff Hardin, L.L.P., 912 F.3d 759, 763 (5th Cir. 2019)

(emphasis added) (quoting Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387

(5th Cir. 2010) (citation omitted)).

        To survive a motion to dismiss, a plaintiff must plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

When well-pleaded facts fail to achieve this plausibility standard, “the complaint has alleged—but

it has not shown—that the pleader is entitled to relief.” Id. at 679 (cleaned up).

                                                   -5-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                     Page 6 of 24 PageID 388



                                                  III.

                                             ANALYSIS

        In her complaint, Plaintiff brings several claims against Defendant: (1) violations of the

FCRA; (2) violations of provisions of the TDCA, including Texas Finance Code §§ 392.301(a)(8),

392.304(a)(3), 392.304(a)(8), 392.304(a)(13), and 392.304(a)(19); (3) invasion of privacy under

Texas law; and (4) violations of the automatic stay imposed in her bankruptcy case under 11 U.S.C.

§ 362. Doc. 15, FAC, ¶¶ 74–113.

        Defendant moves to dismiss all of these claims, except Plaintiff’s claim under

§ 392.304(a)(13), “to the extent they are based on allegations that Defendant attempted to collect

on a discharged debt.” Doc. 17, Def.’s Mot., 2, 7–8. Moreover, Defendant asserts an additional

ground for dismissal of Plaintiff’s § 392.304(a)(8) claim—that Plaintiff has not alleged that

Defendant’s actions “led her to think differently about the character, extent, amount or status of her

debt.” Doc. 17, Def.’s Mot., 2.

        Below, the Court addresses Defendant’s arguments claim by claim. The Court turns first to

Plaintiff’s FCRA claim, followed by the TDCA claims, invasion-of-privacy claim, and, finally,

Plaintiff’s claim for a violation of the automatic stay.

        In sum, the Court denies Defendant’s motion to the extent it seeks dismissal of Plaintiff’s

claims based on Plaintiff’s failure to allege an attempt at debt collection. Further, while the Court

grants Defendant’s motion insofar as it urges dismissal of Plaintiff’s § 392.304(a)(8) claim due to her

failure to plead the effect of Defendant’s actions, the Court grants Plaintiff leave to amend this claim.




                                                  -6-
     Case 3:19-cv-02668-B Document 21 Filed 04/18/20                 Page 7 of 24 PageID 389



A.      Fair Credit Reporting Act Claim

        Plaintiff brings an FCRA claim premised upon Defendant’s accessing of Plaintiff’s credit file

and obtaining her consumer reports after the bankruptcy discharge. Doc. 15, FAC, ¶¶ 75–76, 80,

88. According to Plaintiff, Defendant’s purpose in obtaining this access was “to have information

about such inquiries reported on Plaintiff’s credit reports for her to see to deceive her into believing

the Account(s) were still open, due and collectible”; to “gather information about [Plaintiff] from

her confidential credit file”; and to “ultimately coerce payment from Plaintiff of the discharged debt.”

Id. ¶¶ 82–83.

        Defendant seeks dismissal of Plaintiff’s claim under the FCRA “to the extent [it is] based on

allegations that Defendant attempted to collect on a discharged debt,” but Defendant also indicates

that it does not challenge the “alleged account reviews and credit pulls . . . .” Doc. 20, Def.’s

Reply, 2.

        Because the conduct forming the basis of Plaintiff’s FCRA claim is the alleged account

reviews and credit pulls, see Doc. 15, FAC, ¶¶ 75–76, 80, 88, the Court DENIES Defendant’s

motion to the extent it seeks dismissal of Plaintiff’s FCRA claim.

B.      Texas Debt Collection Act Claims

        “The [TDCA] generally prohibits use of deceptive means, making misrepresentations,

harassment, and threats in the course of collecting a consumer debt.” Henderson v. Wells Fargo Bank,

N.A., 974 F. Supp. 2d 993, 1009 (N.D. Tex. 2013) (citing Tex. Fin. Code § 392.301, et seq.). To

prevail on a TDCA claim, a plaintiff must demonstrate: “(1) the debt is a consumer debt; (2) the

defendant is a debt collector, as defined under the [TDCA]; (3) the defendant committed a wrongful

act in violation of the [TDCA]; (4) the wrongful act was committed against the plaintiff; and (5) the

                                                  -7-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                     Page 8 of 24 PageID 390



plaintiff was injured as a result of the defendant’s wrongful act.” Jackson v. Wells Fargo Home Mortg.,

2019 WL 3606463, at *7 (N.D. Tex. July 17, 2019) (citing Tex. Fin. Code §§ 392.001–.404). “‘Debt

collection’ means an action, conduct, or practice in collecting, or in soliciting for collection,

consumer debts that are due or alleged to be due a creditor.” Tex. Fin. Code § 392.001(5).

        Defendant moves to dismiss Plaintiff’s TDCA claims to the extent they rely upon Plaintiff’s

allegation that Defendant attempted “to collect on a discharged debt,” arguing that the

documentation underlying this allegation demonstrates that Defendant was not attempting to collect

a debt. Doc. 17, Def.’s Mot., 4–6. The Court addresses this argument in the context of each of

Plaintiff’s TDCA claims at issue below.

        1.      Claim under Section 392.301(a)(8)

        First, the Court addresses Plaintiff’s claim under § 392.301(a)(8), which states, “In debt

collection, a debt collector may not use threats, coercion, or attempts to coerce that employ any of

the following practices . . . [including] threatening to take an action prohibited by law.” Tex. Fin.

Code § 392.301(a)(8). Plaintiff alleges that Defendant violated this provision by “sending Plaintiff

post-discharge statements and correspondences”; “impermissibly obtaining or using Plaintiff’s

consumer reports”; threatening “to report a post-discharge delinquency status” through the Loss

Mitigation Letters; and representing, in the Loss Mitigation Letters, that Plaintiff “still may be liable

to pay off what [she] owe[d] on the home” after foreclosure. Doc. 15, FAC, ¶ 96(a).

        In its motion, Defendant challenges this TDCA claim to the extent it relies upon Plaintiff’s

allegation that Defendant attempted “to collect on a discharged debt,” arguing that the

communications underlying this allegation show that Defendant was not attempting to collect a debt.



                                                  -8-
   Case 3:19-cv-02668-B Document 21 Filed 04/18/20                         Page 9 of 24 PageID 391



Doc. 17, Def.’s Mot., 4–6; see Tex. Fin. Code § 392.301(a)(8) (prohibiting threats to take illegal

action “[i]n debt collection”).3

        For support, Defendant points out that the Billing Statements, Loss Mitigation Letters, and

Hazard Insurance Letters contain language indicating that Defendant was not attempting to collect

a debt. Doc. 17, Def.’s Mot., 4–5. Plaintiff, however urges the Court to consider this disclaimer

language in context, arguing that it “was self-serving and contradictory to the other language” in the

documents. Doc. 18, Pl.’s Resp., 2–3.4

        Here, the issue is whether the conduct alleged by Plaintiff amounts to “debt collection” for

purposes of § 392.301(a)(8). The parties have not cited, nor has this Court discovered, instructive

case law on applying the definition of “debt collection” set forth in the TDCA. Nonetheless, the

Court finds two cases, which analyze claims for violations of post-discharge injunctions, to be helpful

in determining whether the statements sent by Defendant constitute debt collection.

        In the first case, In re Roth, the Eleventh Circuit considered whether a monthly mortgage

statement was an attempt to collect a discharged debt in violation of a post-discharge bankruptcy

injunction. 935 F.3d 1270, 1272–73 (11th Cir. 2019). The plaintiff in Roth filed for Chapter 13

bankruptcy, and in the course of the bankruptcy proceedings, the bankruptcy court discharged her


        3
         In its motion, Defendant does not contest the presence of a threat to support this TDCA claim. See
Doc. 17, Def.’s Mot., 1–5.
        4
          Defendant also suggests that because the language at issue is “virtually identical” to language on
a sample form for a “Periodic Statement for Consumer in Chapter 7 or Chapter 11 Bankruptcy” provided in
an appendix of a federal regulation, see 12 C.F.R. § 1026, App. H-30(E) (2018), the language does not violate
federal law. Doc. 17, Def.’s Mot., 5; Doc. 20, Def.’s Reply, 2. Given that the Court is applying Texas law here,
it need not address Defendant’s passing contention. And in any event, Defendant does not contest Plaintiff’s
arguments that: (1) the federal regulation Defendant cites “pertains [only] to sending periodic statements”;
and (2) Defendant was exempt from the requirements of this regulation. Doc. 18, Pl.’s Resp., 3–4; see generally
Doc. 20, Def.’s Reply.

                                                      -9-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                    Page 10 of 24 PageID 392



debt on a mortgage. Id. at 1273. In its discharge order, the bankruptcy court prohibited creditors

from attempting to collect a debt from the plaintiff. Id. Despite receiving notice of this discharge, the

defendant sent the plaintiff an “Information Statement” regarding her mortgage. Id. Though the

statement included a disclaimer indicating that the defendant was not attempting to collect a

discharged debt, it also “contained an amount due, due date, and instructions for how to pay [the

defendant] . . . .” Id. Based on the statement, the plaintiff filed a motion for sanctions against the

defendant for attempting to collect a discharged debt. Id. at 1274.

        Reviewing the bankruptcy court’s decision that the statement was “informational”—not an

attempt at debt collection—the Eleventh Circuit in Roth affirmed. Id. at 1273–74, 1276. As a

preliminary matter, the Eleventh Circuit was not applying Texas law; rather, it was examining

“whether the objective effect of [the defendant’s] action [was] to pressure [the plaintiff] to repay a

discharged debt.” Id. at 1276 (citation omitted). Applying this standard, the Eleventh Circuit noted

that the disclaimer language at issue was “printed in bold on the first page of the statement.” Id.

Further, the court pointed out that the disclaimer twice indicated that the statement was not a

debt-collection attempt, and “the included payment coupon [was] marked in large lettering as

‘voluntary.’” Id. In light of these facts, the court reasoned that the “amount due” and “due date”

language in the statement did “not diminish the effect of the prominent, clear, and broadly worded

disclaimer.” Id. Finally, the court explained that the plaintiff still had the option to repay her

mortgage debt because the defendant “had not completed a foreclosure on the property.” Id. Under

these circumstances, the Eleventh Circuit held that the statement was not an unlawful

debt-collection attempt. Id.



                                                  -10-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                      Page 11 of 24 PageID 393



        In contrast, in Bibolotti v. American Mortgage Servicing Inc., a district court in the Eastern

District of Texas found that similar disclaimer language in the defendant’s communications did not

protect the defendant from allegations of debt collection. See 2013 WL 2147949, at *11–12 (E.D.

Tex. May 15, 2013). Like the Eleventh Circuit in Roth, the district court in Bibolotti was examining

whether the defendants’ communications were an attempt to collect on a debt in violation of a

bankruptcy court’s discharge order—not in violation of the TDCA. See id. at *8.5 In Bibolotti, the

defendants, either by phone or mail, contacted or tried to contact the plaintiff fifteen times after the

imposition of the discharge injunction. Id. at *10. Analyzing each specific contact, the court

ultimately concluded that seven statements mailed to the plaintiff were “acts to collect a debt . . . .”

Id. at *11–12.

        Of relevance here, the first four statements sent by the defendants in Bibolotti were letters

explaining that the interest rate on the plaintiff’s adjustable mortgage had changed or was going to

change. Id. at *10–11. Although the defendants pointed out that the letters contained disclaimer

language and did not explicitly demand payment, the district court found this argument

“unpersuasive”: though the letters did not contain “magic words” directing payment, “everything else

in the letters constitute[d] a demand for payment[.]” Id. at *12. Specifically, the letters “contain[ed]

the payment due date, the amount of payment, the outstanding balance, and the interest rate used

to calculate the payment amount.” Id. Further, the letters informed the plaintiff that installments

were due and specified an amount of the outstanding balance. Id.



        5
        Though the district court in Bibolotti dismissed the plaintiff’s TDCA claims arising from the
communications, the court did not address whether the defendant’s actions constituted “debt collection” for
TDCA purposes. See id. at *17–18.

                                                   -11-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                     Page 12 of 24 PageID 394



        “This additional information,” the court in Bibolotti reasoned, “transform[ed] the letter[s]

from . . . informational letter[s] . . . into [letters] intended to coerce [the plaintiff] into entering a

loan modification . . . .” Id. Additionally, the court pointed out that the disclaimer language was “not

conspicuously located”; rather, it was “located at the end of the letter[s] on the second page, and

[was] not distinguishable in any way from the other text contained in the letter[s].” Id. at *14.

Moreover, the court noted that the plaintiff had vacated the property subject to the mortgage, and

the defendants knew of his intention to surrender the property in bankruptcy. Id. at *13–14. Based

on these factors, among others, the court granted summary judgment in the plaintiff’s favor on his

claim that the defendants violated the discharge injunction. Id. at *16.

        Though the courts in Roth and Bibolotti analyzed debt collection for purposes of a violation

of a discharge order, rather than for purposes of TDCA liability, the Court finds them persuasive for

drawing a line between statements that constitute debt collection—those in Bibolotti, and statements

that provide information—those in Roth. Specifically, in Roth, the disclaimer language was in bold

print on the first page of the statement, whereas in Bibolotti, the disclaimer language was on the

second page of the statement and was not distinguishable from the rest of the text. See Roth, 935 F.3d

at 1276; Bibolotti, 2013 WL 2147949, at *14. Further, in Roth, the statement contained a payment

coupon marked “voluntary,” while in Bibolotti, “everything else in the letters constitute[d] a demand

for payment[.]” Roth, 935 F.3d at 1276; Bibolotti, 2013 WL 2147949, at *12. Finally, in Roth, the

court noted that the plaintiff could still repay her mortgage since foreclosure had not yet occurred.

935 F.3d at 1276. In contrast, in Bibolotti, the court emphasized that the plaintiff had already vacated

the property and noticed his intention to surrender it in bankruptcy. Bibolotti, 2013 WL 2147949,

at *13–14.

                                                  -12-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                   Page 13 of 24 PageID 395



       Applying this guidance at the motion-to-dismiss stage of proceedings, the Court concludes

that the October 17, 2018 Billing Statement (“October Billing Statement”) supporting Plaintiff’s

claim under § 392.301(a)(8) aligns closer to the statements at issue in Bibolotti and thus likely

constitutes debt collection. Turning to the October Billing Statement, it twice lists a payment

amount and a payment due date. See Doc. 15-1, App., 66 (Ex. H). Though it contains disclaimer

language on the same page, the disclaimer appears in font smaller than the bolded font listing the

payment amount and payment due date. See id. Further, the disclaimer is also significantly smaller

than the language above the payment coupon, which directs Plaintiff to “detach and return this

portion with [her] payment.” Id. And unlike the payment coupon in Roth deeming payment

“voluntary,” there is no such description in the payment coupon here. See Roth, 935 F.3d at 1276;

Doc. 15-1, App., 66 (Ex. H). Finally, Defendant does not dispute that as of the October Billing

Statement date, October 17, 2018, Defendant knew that Plaintiff had vacated and surrendered the

Property at issue like the plaintiff in Bibolotti. See Bibolotti, 2013 WL 2147949, at *13–14; Doc. 15,

FAC, ¶ 105; see generally Doc. 17, Def.’s Mot.

       Under these circumstances, the Court concludes that Plaintiff has sufficiently alleged a

violation of § 392.301(a)(8) based upon a debt-collection attempt by Defendant and DENIES

Defendant’s motion to dismiss this claim.6




       6
           Because the Court concludes that Plaintiff’s claim under § 392.301(a)(8), premised upon
Defendant’s post-discharge debt collection, is viable based on the October Billing Statement, the Court
declines to address the remaining alleged communications supporting this claim.

                                                 -13-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                    Page 14 of 24 PageID 396



        2.      Claim under Section 392.304(a)(3)

        Section 392.304(a)(3) prohibits debt collectors, “in debt collection or obtaining information

concerning a consumer,” from “us[ing] a fraudulent, deceptive, or misleading representation that

employs the following practices . . . [including] representing falsely that the debt collector has

information or something of value for the consumer in order to solicit or discover information about

the consumer[.]” Tex. Fin. Code § 392.304(a)(3). Plaintiff alleges that Defendant violated this

provision of the TDCA by sending the Loss Mitigation Letters, which instructed Plaintiff to complete

an application that would qualify her for loss mitigation. Doc. 15, FAC, ¶ 96(b). These Loss

Mitigation Letters, Plaintiff believes, were sent “to obtain her personal and confidential information,”

given that “Defendant knew Plaintiff did not qualify for a modification” in light of her surrender and

vacatur of the property. Id.

        Defendant challenges this TDCA claim, like the others, to the extent it relies upon Plaintiff’s

allegation that Defendant attempted “to collect on a discharged debt,” arguing that the language of

the documentation underlying this allegation suggests otherwise. Doc. 17, Def.’s Mot., 4–6.

Specifically with respect to the Loss Mitigation Letters, Defendant contends that their language

makes it clear that Defendant was not attempting to collect a debt, as the Letters state that they are

“not an attempt to get [Plaintiff] to pay.” Id. at 5 (quoting Doc. 15-1, App. (Ex. E)).

        The issue here is whether Plaintiff has stated a claim for relief under § 392.304(a)(3)

premised upon a misrepresentation made in the course of debt collection. See Tex. Fin. Code

§ 392.304(a)(3). Examining the Loss Mitigation Letters, the Court notes that three of the four letters

begin by stating: “We know you’re in bankruptcy, and this is not an attempt to get you to pay.” Doc.

15-1, App., 73 (Ex. K), 115 (Ex. M), 121 (Ex. N). Further, at the bottom of the page, in smaller font,

                                                 -14-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                   Page 15 of 24 PageID 397



each letter notes, “If you have an active bankruptcy, or if you received a bankruptcy discharge, we

are sending you this for informational or legal purposes only. We’re not trying to collect against you

personally.” See id. But the letter dated January 4, 2019 (“January Mitigation Letter”), though

containing an identical disclaimer at the bottom of the page, opens not with a disclaimer, but instead

with the following: “Your mortgage payment is 399 days or more past due, and your loan is in

default.” Id. at 110 (Ex. L). Like the other letters, the January Mitigation Letter thereafter prompts

Plaintiff to complete an application. See id.

       Based on the January Mitigation Letter, the Court concludes Plaintiff has sufficiently alleged

that Defendant made a misrepresentation in the course of debt collection.

       First, while the January Mitigation Letter does not prompt payment by Plaintiff like the

October Billing Statement, the January Mitigation Letter’s disclaimer is small and inconspicuous, and

the Letter opens with the implication that Plaintiff owes money. See id. Because the Court views the

facts in the light most favorable to Plaintiff, the Court finds that the January Mitigation Letter’s

inconspicuous disclaimer and suggestion that Plaintiff owes money is sufficient, for purposes of

resolving Defendant’s motion, to demonstrate debt collection. See supra Section III.B.1.

       Second, though loan modification communications are not “[g]enerally” concerned with debt

collection, the Fifth Circuit has “previously indicated that modification discussions may constitute

debt collection activities under the TDCA when those discussions are used as a ruse to collect debt.”

Strong v. Green Tree Servicing, 716 F. App’x 259, 264–65 (5th Cir. 2017) (per curiam) (citations

omitted). Here, Plaintiff alleges that “Defendant knew Plaintiff did not qualify for a modification,”

and yet “made false representations . . . to obtain [Plaintiff’s] personal and confidential information

to further Defendant’s illegal post-discharge collection efforts . . . .” Doc. 15, FAC, ¶ 96(b).

                                                 -15-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                           Page 16 of 24 PageID 398



Accordingly, Plaintiff has sufficiently alleged that the January Mitigation Letter was such a ruse. See

Strong, 716 F. App’x at 264–65. Thus, based on the January Mitigation Letter, the Court DENIES

Defendant’s partial motion to dismiss Plaintiff’s § 392.304(a)(3) claim.7

        3.       Claim under Section 392.304(a)(8)

        Next, Plaintiff asserts that Defendant violated § 392.304(a)(8), which forbids debt collectors,

“in debt collection or obtaining information concerning a consumer,” from “us[ing] a fraudulent,

deceptive, or misleading representation that employs the following practices . . . [including]

misrepresenting the character, extent, or amount of a consumer debt[.]” Tex. Fin. Code

§ 392.304(a)(8). Plaintiff supports this TDCA claim through a variety of allegations: the

“impermissible account review inquiries,” which Defendant knew would be reported on Plaintiff’s

credit reports; the post-discharge Billing Statements; the post-discharge Loss Mitigation Letters; and

the post-discharge Hazard Insurance Letters. Doc. 15, FAC, ¶ 96(c).

        Defendant first moves to dismiss this claim insofar as it relies upon Plaintiff’s allegation that

Defendant attempted “to collect on a discharged debt,” arguing, again, that the documentation

underlying this allegation demonstrates that Defendant was not attempting to collect a debt. Doc.

17, Def.’s Mot., 4–6.



        7
           While Defendant focuses exclusively on whether Plaintiff has sufficiently alleged “debt collection”
to support her claim under § 392.304(a)(3), Plaintiff alleges that “Defendant made false representations [in
the Loss Mitigation Letters] to Plaintiff to obtain her personal and confidential information . . . .” Doc. 15, FAC,
¶ 96(b) (emphasis added). Accordingly, one of Plaintiff’s theories of recovery hinges upon an allegation that
Defendant sought to obtain her personal information—rather than that “Defendant attempted to collect on
a discharged debt[.]” See Doc. 20, Def.’s Reply, 2. Given that § 392.304(a)(3) applies both to
misrepresentations made in “in debt collection” and in “obtaining information concerning a consumer,”
Plaintiff has also sufficiently alleged a claim under § 392.304(a)(3) based upon the Loss Mitigation Letters
to the extent she alleges Defendant made its misrepresentation while obtaining information about Plaintiff.
See Strong, 716 F. App’x at 265 n.7 (recognizing that § 392.304(a) permits two different theories of recovery).

                                                       -16-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                     Page 17 of 24 PageID 399



        But the Court has already concluded above that Defendant did engage in communications

that could constitute debt collection—namely, the October Billing Statement and the January

Mitigation Letter. See supra Sections III.B.1, III.B.2. Given that Plaintiff relies upon these statements,

among others, to support her claim under § 392.304(a)(8), the Court DENIES Defendant’s partial

motion to dismiss this claim based on Defendant’s debt-collection argument.

        Nonetheless, Defendant also contends that the Court should dismiss this claim based on

Plaintiff’s failure to allege “that Defendant led her to think differently about the character, extent,

amount, or status of her debt.” Doc. 17, Def.’s Mot., 7 (citing Miller v. BAC Home Loan Servicing,

L.P., 726 F.3d 717, 723 (5th Cir. 2013)).

        The Court agrees. “To state a viable claim for a violation of section 392.304(a)(8), Plaintiff

must demonstrate that [Defendant] made a false or misleading statement that ‘led [her] to think

differently with respect to the character, extent, amount, or status of [her] debt.’” Ingram v. Beneficial

Fin., Inc., 2015 WL 1443110, at *9 (N.D. Tex. Mar. 30, 2015) (alteration in original) (quoting

Miller, 726 F.3d at 723); see also Smither v. Ditech Fin., L.L.C., 681 F. App’x 347, 354–55 (5th Cir.

2017) (per curiam) (citation omitted) (requiring a plaintiff pleading a § 392.304(a)(8) claim to

“plausibly allege a misrepresentation led . . . her to be unaware” of her debt, the amount owed, or

that she defaulted). Though Plaintiff suggests in her response that she “believed she might owe on

the Account(s) which she has alluded to in pleading damages for ‘mental anguish and emotional

distress,’” she does not explain this in her complaint. Doc. 18, Pl.’s Resp., 13–14; see Doc. 15, FAC,

¶ 96(c). Plaintiff’s generalized allegations of mental and emotional distress do not lead the Court to

reasonably infer that Plaintiff thought differently about “the character, extent, amount, or status”



                                                  -17-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                    Page 18 of 24 PageID 400



of her debt. Ingram, 2015 WL 1443110, at *9 (citation omitted). Accordingly, Plaintiff has not

sufficiently pled her claim under § 392.304(a)(8).

        To remedy this deficiency, Plaintiff seeks to leave to amend. Doc. 18, Pl.’s Resp., 14.

Defendant, however, contends that because Plaintiff has already amended her complaint once in

response to Defendant’s first motion to dismiss, any amendment now “would be futile.” Doc. 17,

Def.’s Mot., 3.

        Because this is Plaintiff’s first request for leave to amend, and the Court is not convinced that

any amendment would necessarily be futile, the Court grants Plaintiff leave to amend her

§ 392.304(a)(8) claim and thus DISMISSES the claim WITHOUT PREJUDICE.

        4.        Claim under Section 392.304(a)(19)

        Plaintiff brings her final TDCA claim at issue under § 392.304(a)(19). This catchall provision

states: “[I]n debt collection or obtaining information concerning a consumer, a debt collector may

not use a fraudulent, deceptive, or misleading representation that employs the following practices . . .

[including] using any other false representation or deceptive means to collect a debt or obtain

information concerning a consumer.” Tex. Fin. Code § 392.304(a)(19). Plaintiff alleges that

Defendant violated § 392.304(a)(19) by attempting “to coerce or deceive Plaintiff into paying the

debt, while Defendant knew the Account was discharged in Plaintiff’s bankruptcy[.]” Doc. 15, FAC,

¶ 96(e). To support this claim, Plaintiff cites to the conduct alleged to support her other TDCA

claims. See id.

        Defendant, again, challenges this TDCA claim to the extent it relies upon Plaintiff’s

allegation that Defendant attempted “to collect on a discharged debt,” arguing that the



                                                  -18-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                   Page 19 of 24 PageID 401



communications underpinning this allegation demonstrate that Defendant was not attempting to

collect a debt. Doc. 17, Def.’s Mot., 4–6.

        The Court has already found that Defendant engaged in communications—the October

Billing Statement and the January Mitigation Letter—that could qualify as debt collection. See supra

Sections III.B.1, III.B.2. Given that Plaintiff relies upon these statements, among others, to support

her claim under § 392.304(a)(19), the Court DENIES Defendant’s partial motion to dismiss this

claim based on Defendant’s debt-collection argument.

C.      Invasion-of-Privacy Claim Under Texas Law

        Next, Plaintiff brings an invasion-of-privacy claim against Defendant. Doc. 15, FAC,

¶¶ 99–102. Plaintiff alleges two grounds to support her invasion-of-privacy claim: (1) Defendant’s

access of Plaintiff’s credit file; and (2) Defendant’s sending of post-discharge “letters, notices and

statements” to Plaintiff “to coerce payment of the discharged debt[.]” Id. ¶¶ 100–01. Plaintiff states

that the latter conduct “would be highly offensive to a reasonable person because Defendant was

forbidden to contact Plaintiff post-discharge regarding the subject discharged debt . . . .” Id. ¶ 101.

Moreover, according to Plaintiff, the fact that Defendant’s contacts persisted even after foreclosure

further suggests that they were offensive. See id.

        In its motion, Defendant moves to dismiss the invasion-of-privacy claim to the extent that

it is based on Defendant’s alleged coercion of payment, again arguing that Defendant was not

attempting to collect a debt. Doc. 17, Def.’s Mot., 7–8. Plaintiff, in response, asserts that she does

not allege “specific debt collection” activities “as a basis of her claim,” and she requests that the

Court grant her leave to amend “to the extent the Court finds this needs to be clarified.” Doc. 18,

Pl.’s Resp., 21.

                                                 -19-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                    Page 20 of 24 PageID 402



        Texas law recognizes, based on the common law right to privacy, a claim for intrusion upon

the seclusion of another. Tex. Dep’t of Pub. Safety v. Cox Tex. Newspapers, L.P., 343 S.W.3d 112, 116

(Tex. 2011) (citing Billings v. Atkinson, 489 S.W.2d 858, 859–60 (Tex. 1973) (“An unwarranted

invasion of the right of privacy constitutes a legal injury for which a remedy will be granted.”)). An

intrusion-upon-seclusion claim requires the plaintiff to show: “(1) that the defendant intentionally

intruded on the plaintiff’s solitude, seclusion, or private affairs or concerns; and (2) that such

intrusion would be highly offensive to a reasonable person.” Cherkaoui v. Santander Consumer USA,

Inc., 2013 WL 12328769, at *2 (S.D. Tex. June 7, 2013) (citing Valenzuela v. Aquino, 853 S.W.2d

512, 513 (Tex. 1993)).

        Here, the Court has doubts about whether Defendant’s communications rise to the level of

a “highly offensive,” “intentional intrusion” into Plaintiff’s private affairs. Valenzuela, 853 S.W.2d at

513; see Bray v. Cadle Co., 2010 WL 4053794, at *16 (S.D. Tex. Oct. 14, 2010) (“[T]here need not

be a physical intrusion to state a claim for intrusion on seclusion under Texas law. However, Texas

courts have held that ‘[i]ntrusion upon seclusion is typically associated with either a physical invasion

of a person’s property or eavesdropping on another’s conversation with the aid of wiretaps,

microphones, or spying.’”) (emphasis in original) (citations omitted); but see London v. Gums, 2014

WL 546914, at *1, *12 (S.D. Tex. Feb. 10, 2014) (imposing liability upon the defendant for the

plaintiff’s intrusion-upon-seclusion claim where “the number of harassing phone calls coupled with

the threat of jail was unreasonable and would be highly offensive to a reasonable person”).

        Nevertheless, Defendant seeks dismissal of this claim based only on its argument that

“Defendant was not attempting to collect on the debt.” See Doc. 17, Def.’s Mot., 8. Since the Court



                                                  -20-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                    Page 21 of 24 PageID 403



has already rejected this argument, see supra Section III.B, the Court DENIES Defendant’s partial

motion to dismiss Plaintiff's intrusion-upon-seclusion claim.

D.      Claim of Violation of the Automatic Stay

        Finally, Plaintiff alleges Defendant violated the automatic stay by sending the

correspondences at issue during the pendency of Plaintiff’s bankruptcy case. Doc. 15, FAC, ¶ 109

(citing id. ¶¶ 31–41).

        The filing of a Chapter 7 bankruptcy petition functions as an automatic stay of “the

commencement or continuation . . . of [an] action or proceeding against the debtor that was or could

have been commenced before the commencement of the [bankruptcy case], or to recover a claim

against the debtor that arose before the commencement of the case” during the pendency of the stay.

11 U.S.C. § 362(a)(1); see also In re Small, 486 F. App’x 436, 439 (5th Cir. 2012) (per curiam)

(explaining other actions that are automatically stayed as a result of the filing of a Chapter 7

petition).

        “There are three elements to a claim for violation of the stay: ‘(1) the defendant must have

known of the existence of the stay; (2) the defendant’s acts must have been intentional; and (3)

these acts must have violated the stay.’” Small, 486 F. App’x at 439 (quoting Brown v. Chesnut, 422

F.3d 298, 302 (5th Cir. 2005)).

        Because Defendant believes that the activities at issue were not debt-collection activities, and

thus argues that it did not violate the automatic stay, Defendant moves to dismiss this claim based

on Plaintiff’s failure to satisfy the third element. See Doc. 17, Def.’s Mot., 6–7.

        Accordingly, the Court now analyzes whether Plaintiff has sufficiently alleged a violation of

the automatic stay. As an initial matter, Plaintiff alleges that the automatic stay, for notice purposes,

                                                   -21-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                           Page 22 of 24 PageID 404



was in force from February 15, 2018, to May 24, 2018. See Doc. 15, FAC, ¶¶ 17, 25.8 In her

complaint, Plaintiff alleges the following communications occurred during this time period: the

Billing Statements; a Loss Mitigation Letter; the Gilbert Letter, dated April 25, 2018; and the Policy

Renewal Letter, dated May 17, 2018. Id. ¶¶ 105, 33, 34–35, 37, 39.

        Based on Plaintiff’s allegations and exhibits, none of the Billing Statements were sent between

February 15, 2018, and May 24, 2018. Compare id. ¶ 33 (stating that Defendant sent Billing

Statements during the pendency of the bankruptcy case), with id. ¶¶ 43–46 and Doc. 15-1, App.,

66–72 (Exs. H, I, J) (alleging Billing Statements dated October 17, 2018; January 8, 2019; and

February 7, 2019). Thus, the Court need only examine whether the Loss Mitigation Letter, Gilbert

Letter, or Policy Renewal Letter constitutes debt collection.

        Though the Gilbert Letter contains conflicting language, the Court holds that it is, for

purposes of this motion, a debt-collection attempt by Defendant. The Gilbert Letter opens with the

following:

        The above referenced loan has been placed with the law firm of Gilbert Garcia
        Group, P.A. (“Gilbert Garcia”) for foreclosure. This correspondence is being sent by
        Gilbert Garcia to comply with the Fair Debt Collection Practices Act. This
        correspondence is not a payoff quote or a demand for payment or money from you,
        and should not be interpreted or construed as a payoff letter or demand for payment
        or money from you by Gilbert Garcia.




        8
           Plaintiff alleges that on April 12, 2018, the automatic stay was lifted as to Defendant “to allow it
to take possession of the Property and proceed with foreclosure proceedings against it . . . .” Id. ¶¶ 20–22.
Plaintiff argues, however, that “even where the automatic stay has been lifted as to collateral, the automatic
stay remains firmly in place as to the debtor.” Doc. 18, Pl.’s Resp., 20 (emphasis in original) (citation omitted).
In its reply, Defendant does not dispute this point. See generally Doc. 20, Def.’s Reply. Accordingly, in
analyzing whether Defendant violated the automatic stay, the Court considers Plaintiff’s allegations for the
entire period of the automatic stay, February 15, 2018, to May 24, 2018.

                                                       -22-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                     Page 23 of 24 PageID 405



Doc. 15-1, App., 46 (Ex. F). The Gilbert Letter thereafter lists the amount of debt; the name of the

creditor to whom Plaintiff owes the debt; and instructions for disputing the validity of the debt. Id.

at 46–47. Further, the penultimate paragraph of the Gilbert Letter states, “If this debt has been

discharged in a bankruptcy, and you have not reaffirmed this debt, then this communication is for

notice purposes only in connection with the foreclosure of the above referenced property, and we are

not attempting to collect the debt from you personally.” Id. at 47.

        But on the bottom of each page of the Gilbert Letter, there is a bolded statement, in

capitalized letters, which reads, “THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

THIS IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED

WILL BE USED FOR THAT PURPOSE.” Id. at 46–47.

        In light of this conspicuous statement, the Court concludes that Plaintiff has sufficiently

alleged a debt-collection attempt by Defendant based upon the Gilbert Letter. The Court recognizes,

as Defendant points out, that “[t]here is no demand anywhere in the letter that Plaintiff pay the

debt.” Doc. 17, Def.’s Mot., 6 (citation omitted). Nonetheless, the Court cannot ignore the language,

which is clearly emphasized in the Gilbert Letter, indicating that the Gilbert Letter is an attempt to

collect a debt. Viewing the facts in the light most favorable to Plaintiff, the Court holds that Plaintiff

has sufficiently alleged a debt-collection effort—namely, the Gilbert Letter—by Defendant during

the automatic stay.9 Accordingly, the Court DENIES Defendant’s motion to dismiss Plaintiff’s claim

of a violation of the automatic stay.



        9
         In light of this conclusion, the Court need not reach the issue of whether the remaining
communications alleged by Plaintiff, the Loss Mitigation Letter and the Policy Renewal Letter, are attempts
by Defendant to collect debt during the automatic stay.

                                                   -23-
  Case 3:19-cv-02668-B Document 21 Filed 04/18/20                 Page 24 of 24 PageID 406



                                                IV.

                                        CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s motion to dismiss (Doc. 17)

Plaintiff’s claims to the extent they rest upon an allegation of debt collection. But the Court

GRANTS Defendant’s motion (Doc. 17) insofar as Defendant seeks dismissal of Plaintiff’s TDCA

claim under § 392.304(a)(8) based on her failure to allege that Defendant’s actions led her to think

differently about her debt. Accordingly, the Court DISMISSES this claim WITHOUT

PREJUDICE. Further, the Court GRANTS Plaintiff’s request for leave to amend her

§ 392.304(a)(8) claim and ORDERS Plaintiff to file a second amended complaint, which amends

only this claim, within FOURTEEN DAYS of the date of this Order.



       SO ORDERED.

       SIGNED: April 18, 2020.

                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                               -24-
